Citation Nr: 0509491	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left eye disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck condition.

3.  Entitlement to service connection for a right eye 
disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served with the Army National Guard from February 
1976 to December 1986 with periods of active duty training 
which include from May 25, 1976, to September 7, 1976.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In November 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice what evidence he must secure to substantiate his 
claim.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
VA duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In his claim to 
reopen his claim for a left eye disability and his original 
claim for service connection for a right eye disability, 
received in July 2002, the veteran stated that he injured 
both eyes when brake fluid was accidentally sprayed into his 
eyes during ACDUTRA.  He further stated that he received 
treatment at the U.S. Army hospital at Fort Stewart, Georgia, 
immediately after the accident.  An April 1983 statement of 
medical examination and duty status also shows that the 
veteran was treated at this facility.  Although VA attempted 
to get the veteran's service treatment records through the 
commanding officer of his company and through the Army 
hospital at Fort Gordon, Georgia, at the time of an earlier 
submitted claim, there is no evidence that VA has attempted 
to obtain the relevant treatment records from the Army 
hospital at Fort Stewart, Georgia, or provided the veteran 
with the notice required by VCAA with regard to these 
treatment records.  See Quartuccio v. Principi, 16 Vet. App. 
13 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  To 
correct that shortcoming the issues must be remanded.

The veteran's current claims to reopen his previously denied 
claims for service connection for a left eye condition and a 
neck condition, received by the RO in July 2002, were 
addressed by the RO in the April 2003 Statement of the Case, 
under the regulatory criteria determining whether new and 
material evidence had been received effective prior to the 
revisions which became effective August 29, 2001. Further, in 
the Statement of the Case, the RO did not provide the current 
laws and regulations governing the finality of prior 
unappealed rating decisions.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
does not contain sufficient medical evidence for VA to make a 
decision.  The objective evidence of record reflects that the 
veteran complained of headaches at the time of his discharge 
from the Army reserves and that a November 1994 VA treatment 
record indicates that he has chronic pain syndrome status 
post a motor vehicular accident.  Several other treatment 
records note the veteran's history of a motor vehicular 
accident in service, but there is no opinion regarding the 
etiology of his currently diagnosed tension headaches versus 
cluster headaches.

In May 1993, the veteran filed a general notice of 
disagreement with the April 1992 and March 1993 rating 
decisions, which both relevantly denied service connection 
for service connection for residuals of a head injury.  38 
C.F.R. § 20.201.  Although he was eventually provided a 
statement of the case regarding other issues addressed in the 
decisions, he was not provided a statement of the case for 
the claim of entitlement to service connection for a head 
injury.  The Board is required to remand this issue to the RO 
for issuance of a proper statement of the case.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  Moreover, although the 
April 1992 and March 1993 rating decisions address the issue 
on a finality basis, the Board notes that the issue had not 
been formally adjudicated prior to April 1992.

To ensure full compliance with the laws and regulations 
governing the due process requirements, the case is REMANDED 
to the RO for the following actions:


1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his claimed disabilities.  After the 
veteran has signed the appropriate 
releases, the RO should attempt to obtain 
copies of all treatment records 
identified that have not been previously 
secured, to include the U.S Army Hospital 
at Fort Stewart, Georgia.  Any records 
received should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  
All records for treatment in the VAMC, in 
Charleston, South Carolina, dated from 
December 2002 to the present should also 
be obtained.  

2.  The RO should schedule the veteran 
for VA neurology examination to determine 
the nature, extent, and etiology of any 
currently existing tension headaches or 
cluster headaches.  The claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  Based on a review of 
the records contained in the claims file 
and the examination results, the examiner 
is asked to address the following 
questions:

(a) Does the veteran currently have a 
chronic headache disorder?

(b) If so, is it at least as likely as 
not (a 50 percent probability or more) 
that the current headache disorder is 
related to the veteran's vehicular 
accident during ACDUTRA in July 1984?

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

3.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issue of 
entitlement to service connection for 
residuals of a head injury.  The RO 
should return this issue to the Board 
only if the veteran files a timely 
substantive appeal.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
adverse to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




